DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed 02/22/2022. Claims 1, 3, 5, 8-11 and 15-19 are amended. Claims 1-20 are currently pending.
Since applicant did not submit replacement drawing sheets, the drawing objection is maintained.
Since applicant’s amendment to the specification does not address the spec. objection below regarding the box-like structure, the spec. objection is maintained.
The claim objections regarding claims 1, 3, 9-10 and 17-20 have been withdrawn due to applicant’s amendment.
The claim objections regarding claims 5 and 11 have been partially maintained; see below.
The claim objections regarding claims 6-8 have been maintained.
The rejection of claim 1 under 35 U.S.C. 112(b) is partially maintained; see below.
The rejection of claims 4-5, 9-12 and 17-18 under 35 U.S.C. 112(b) are maintained; see below.
The rejection of claims 15-16 under 35 U.S.C. 112(b) has been withdrawn due to applicant’s amendment.
Response to Arguments
Applicant’s arguments, see Remarks, filed 02/22/2022, with respect to the rejection(s) of claim(s) 1-5 and 9-18 under 35 U.S.C. 102(a)(1) as being anticipated by Kessler, have been fully considered but are not persuasive.
	Applicant argues 1) the Kessler patent cannot function automatically as the present invention does, and the current invention does not require at least one element of each embodiment of the Kessler patent; 2) the Kessler patent does not have commercial success as the current invention; and 3) the Kessler patent further fails to define an embodiment where the blade is extended and remains so without pivots.
	With respect to applicant’s first argument, it is respectfully submitted a claimed invention may be rejected under 35 U.S.C. 102 when the invention is anticipated over a disclosure that is available as prior art (MPEP 2131). Applicant argues the current invention does not require at least one element of each embodiment of the Kessler patent, however, an anticipation rejection may be made when each and every element of the claims are anticipated by the disclosure. Therefore, since the claimed limitations are anticipated by the disclosure of Kessler as discussed below, the rejection is maintained.
	With respect to applicant’s second argument, an applicant who is asserting commercial success to support its contention of nonobviousness bears the burden of proof of establishing a nexus between the claimed invention and evidence of commercial success (MPEP 716.03). Since a nexus between the claimed invention and evidence of commercial success has not been established, the argument will not be addressed.
	With respect to applicant’s third argument, the claimed limitations do not define an extended blade remaining extended without pivots. Since applicant is arguing a limitation not present in the claims, the limitation will not be addressed.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include a reference sign(s) for the box-like structure in annotated fig. 2 below.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

    PNG
    media_image1.png
    398
    830
    media_image1.png
    Greyscale

Annotated Figure 2 of Instant Spec.
Specification
The disclosure is objected to because of the following informalities: The instant spec. fails to describe or provide a reference numeral for the box-like structure in annotated fig. 2 above. Para. [0031] of the instant spec. describes fig. 2 as including a housing 201 with a proximal end 211 and a distal end 209, but does not describe what the box-like structure is.  
Appropriate correction is required.
Claim Objections
Claims 5, 11, 16 and 20 are objected to because of the following informalities: 
In claim 5, line 6, the phrase “an assembly for housing a retractable blade” should read “the blade assembly” or similar language to refer to the blade assembly previously introduced.
In claim 11, line 2, the phrase “more than one recessed blade” should read “wherein the recessed blade includes more than one recessed blade” or similar language, to clarify the recessed blade previously introduced includes more than one blade.
In claim 16, the claim should read “whereby the single blade of the catheter access puncture tool further comprises a double blade having a fixed position” or similar language, to refer to the assembly further including a second blade.
The preamble of claim 20 should recite “The method of claim 19” or similar language.
Appropriate correction is required.
Claims 6-8 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only (see claim 6 reciting “The device of claim 5, and system of claims 1-4…”).  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “spring-means” in claim 5.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 20, the claim recites “coupled with smart cutting and imaging tools and on board processors to harvest, manage and learn from data related to each access attempt and resultory data set, by storing said data and using it for subsequent procedures and/or the patients personalized data sets.” Paras. [0054]-[0058] of the published application describe a computer system or machines of the invention including one or more processors, a main memory and a static memory (para. [0054]), with examples of processors and memory devices. However, the instant spec. fails to describe how the puncture tool assembly is coupled to the processing assembly, which devices are considered “smart cutting and imaging tools and on board processors”, or any data related to the device, such that the data would be collected and managed via the processing assembly to be stored for subsequent use, as claimed in claim 20. The instant spec. describes the use of processors/memory devices, but fails to describe how these devices collect data in the blade assembly, or what kind of data is collected, such that the data would be stored for subsequent use or personalized to the patient, as claimed in claim 20. Therefore, there is lack of written description support for the subject matter of claim 20.
	For examination purposes, the claim is interpreted to refer to a device capable of coupling with the blade assembly and storing data.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the claim recites “an exterior blade” in lines 5-6. It is unclear whether the phrase is referring to an exterior blade of the at least a blade previously introduced, or introducing new, separate blades. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the at least a blade including the exterior blade.
	Further, the claim recites “a patient” in line 7. It is unclear whether the phrase is referring to the patient previously introduced, or introducing a new, separate patient. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the patient previously introduced.
	Regarding claim 3, the claim recites “said blade-means” in line 1. There is insufficient antecedent basis for this limitation in the claim, since blade-means have not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the at least a blade previously introduced.
	Further, the claim recites “moving smoothly back and forth”, which is a relative term which renders the claim indefinite. The term "smoothly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the phrase is interpreted to refer to any movement.
	Further, the claim recites “the access site”. There is insufficient antecedent basis for this limitation in the claim, since an access site has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to an access site.
	Regarding claim 4, the claim recites “a second or extended position”. It is unclear whether the phrase is referring to the second position previously introduced, or introducing a new, separate second position. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the second position previously introduced.
	Regarding claim 5, the claim recites “over-the-wire” in line 5. There is insufficient antecedent basis for this limitation in the claim, since a wire has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to an over-a-wire configuration.
	Further, the claim recites the phrase “a low profile”, which is a relative term which renders the claim indefinite. The term "low profile" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the phrase is interpreted to refer to any profile of the device.
	Regarding claim 9, the claim recites the phrase “which is a low profile plug”, which is a relative term which renders the claim indefinite. The term “low profile” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the phrase is interpreted to refer to any profile of the device.
	Further, the claim recites “over-the-wire” in line 3. There is insufficient antecedent basis for this limitation in the claim, since a wire has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to an over-a-wire configuration.
	Further, the claim recites “slides smoothly”, which is a relative term which renders the claim indefinite. The term "smoothly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the phrase is interpreted to refer to any movement.
	Further, the claim recites “precise and accurate slicing”, which is a relative term which renders the claim indefinite. The term “precise and accurate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the phrase is interpreted to refer to any capability of slicing to meet the claimed limitation.
	Regarding claim 10, the claim recites a “tight orientation”, which is a relative term which renders the claim indefinite.  The term "tight" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the phrase is interpreted to refer to any orientation of the blade.
	Further, the claim recites “the puncture target” in line 2. There is insufficient antecedent basis for this limitation in the claim, since a puncture target has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to a puncture target of the recessed blade.
	Regarding claim 11, the claim recites a “tight orientation”, which is a relative term which renders the claim indefinite. The term "tight" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the phrase is interpreted to refer to any orientation of the blade.
	Regarding claim 12, the claim recites “precise and controlled sliceage”, which is a relative term which renders the claim indefinite. The term "precise and controlled" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the phrase is interpreted to refer to any capability of sliceage to meet the claimed limitation.
	Regarding claim 17, the claim recites “a spring-loaded retractable single blade, moving from a first to a second position”. It is unclear whether the phrase is referring to the spring-loaded retractable single blade previously introduced, or introducing a new, separate single blade. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the spring-loaded retractable single blade moving from the first to the second position previously introduced.
	Further, the claim recites the phrase “precisely placed”, which is a relative term which renders the claim indefinite.  The term "precisely placed" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the phrase is interpreted to refer to any placement or alignment of the blade.
	Regarding claim 18, the claim recites “a spring-loaded retractable double blade, moving from a first to a second position”. It is unclear whether the phrase is referring to the double blade previously introduced, or introducing a new, separate double blade. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the double blade moving from the first to the second position previously introduced.
	Further, the claim recites the phrase “precisely placed”, which is a relative term which renders the claim indefinite.  The term "precisely placed" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the phrase is interpreted to refer to any placement or alignment of the blade.
	Regarding claim 19, the claim recites “further comprising triangular blades”. It is unclear whether the phrase is referring to the double blades previously introduced, or introducing new, separate blades. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the double blades previously introduced.
	Regarding claim 20, the claim recites “coupled with smart cutting and imaging tools and on board processors”. It is unclear what structure is coupled with smart cutting and imaging tools (i.e. the blade, the access assembly, etc.). Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to any structure capable of coupling with tools and processors.
	Further, the claim recites “the patients” in line 4. There is insufficient antecedent basis for this limitation in the claim, since patients have not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to a patient.
	Claims 2 and 13-16 are indefinite due to their dependencies on indefinite base claims 1 and 12.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 9-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kessler (US 9480498 B1) (previously of record).
	Regarding claim 1, Kessler discloses (abstract; col. 7 line 29-col. 12 line 52; figs. 1a-7b) a system (figs. 1a-1b) for enhancing access for a procedure, using a guidewire or wire, comprising, in combination: 
	at least a blade (at least one blade 50, col. 7 lines 54-57; fig. 1a) housed within an assembly (tissue cutter 20, fig. 1a), wherein the assembly travels over a wire (tissue cutter 20 travels over guidewire 140, col. 7 lines 29-67; fig. 1a) in conjunction with the use of catheters to cut skin, during an access procedure, in a coaxial fashion with the orientation of the wire, for use within a patient (tissue cutter 20 houses tubular element 30, which may comprise a catheter to make an incision in tissue, col. 7 lines 29-67; figs. 1a-1b and 6a-6j), or is tapered (tissue cutter 20 is generally tapered, also tubular element 30 includes tapered distal portion, col. 7 lines 29-45; fig. 1a) and has a wire lumen (guidewire-accepting channel of guidewire 140, figs. 4a-4b) or an exterior blade (first and second blades 50, which can protrude distally from finger shield 90 and are therefore exterior blades, figs. 1a-4c) which may be moved from a first to a second position (blade springs 70 push blades 50 into contact with each other and tubular element 30, such that blades 50 would be moved from a first position into a second position in contact with each other, col. 10 lines 27-48; figs. 4a-4d), thereby engaging the skin of a patient, in whom the wire is emplaced (blades make incision through skin 154 at entry site 151, fig. 6E, col. 11 lines 40-59).
	Regarding claim 2, Kessler discloses the device of claim 1. Kessler further discloses for any procedure selected from the group of interventional, minimally inclusive, surgical, or other invasive and transdermal procedure (includes surgical procedure via tissue incision, col. 1 lines 23-30) using at least one of radial, femoral, brachial, peripheral vasculature-related and renal access points (device may be inserted into target blood vessel such as a vein or artery, which one of ordinary skill would’ve understood to encompass at least a peripheral vasculature-related access point, since veins and arteries are common peripheral vasculature-related access points, col. 10 lines 49-56; figs. 6a-6j).
	Regarding claim 3, Kessler discloses the device of claim 1. Kessler further discloses said blade-means housed within the assembly being a fixed blade or a spring-loaded blade (at least one blade spring 70, which applies force to at least one blade 50, col. 7 lines 47-67; figs. 4a-4b), fully housed within the assembly until actuated (blades 50 housed within finger shield 90 until user control button 130 depressed, col. 11 lines 40-59; fig. 6E) and moving smoothly back and forth at the access site (tissue cutter 20 withdrawn and therefore moved back and forth, col. 11 line 65-col. 12 line 5).
	Regarding claim 4, Kessler discloses the device of claim 3. Kessler further discloses further comprising the spring-loaded blade having a triangular orientation in a second or extended position (blades 50 are generally triangular and maintain triangular shape in second position, figs. 4a-4d).


	Regarding claim 5, Kessler discloses (abstract; col. 7 line 29-col. 12 line 52; figs. 1a-7b) premier catheter access puncture tool (figs. 1a-1b), comprising, in combination: 
	a device mounted retractable blade assembly (at least one blade 50, which is mounted to tissue cutter 20 via at least pivot points 62 and is retractable via springs 70, which move blades 50 between a first and second position in which blades 50 would be retracted to the first position, col. 7 lines 29-67 and col. 10 lines 16-42; figs. 4a-4d); 
	a spring-means (at least one blade spring 70, which corresponds to the structure disclosed for the spring means interpreted under 112(f), col. 7 lines 47-67; figs. 4a-4b) for releasing the blade assembly from a first, or retracted position to a second, or extended position (blade springs 70 push blades 50 into contact with each other, such that blades 50 would be moved from a first position into a second position in contact with each other, col. 10 lines 27-48; figs. 4a-4b); 
	a track-based positioning system (tissue cutter 20, fig. 1a) effective to be inserted over-the-wire (OTW) (tissue cutter 20 travels over guidewire 140, col. 7 lines 29-67; fig. 1a), being an assembly for housing a retractable blade (figs. 4a-4d) allowing it to have a low profile (tissue cutter 20 cuts into tissue and therefore has a low profile, figs. 6a-6j).


	Regarding claim 9, Kessler discloses (abstract; col. 7 line 29-col. 12 line 52; figs. 1a-7b) an improved arterial puncture access tool (figs. 1a-1b) comprising, in combination: 
	a recessed blade (at least one blade 50, col. 7 lines 54-57; fig. 1a) housed within a blade assembly (tissue cutter 20, fig. 1a) which is a low profile plug (tissue cutter 20 includes shield 90, which assists in distal movement of blades 50 and therefore functions as a plug, which is consistent with applicant’s spec. describing the plug as moving to release the blade, para. [0031] of the instant spec., col. 9 lines 1-32 of Kessler), which is over-the-wire, meaning disposed about a guidewire over which it slides smoothly (tissue cutter 20 travels over guidewire 140, col. 7 lines 29-67; fig. 1a) allowing for minimal skin damage when an access site has to be expanded owing to precise and accurate slicing of the skin proximal to the site of catheter or other device ingress (tissue cutter 20 houses tubular member 30 to incise tissue, which one of ordinary skill would’ve understood to encompass minimal skin damage during expansion of tissue via cutting of the tissue based on the surgical procedure, col. 10 line 49-col. 12 line 24; figs. 6a-6j).
	Regarding claim 10, Kessler discloses the device of claim 9. Kessler further discloses further comprising: the recessed blade moves from a first retracted, to a second extended position while maintained in tight orientation relative to the puncture target (blade springs 70 push blades 50 into contact with each other and tubular element 30 during surgical procedure, such that blades 50 would be moved from a first position into a second position in contact with tubular element 30, which one of ordinary skill would’ve understood to include an orientation close to the target tissue, col. 10 line 61-col. 11 line 23; figs. 6a-6j).
	Regarding claim 11, Kessler discloses the device of claim 10. Kessler further discloses further comprising: more than one recessed blade (at least second blade 50, figs. 4a-4b), which moves from a first retracted, to a second extended position while maintained in tight orientation relative to the puncture target (blade springs 70 push blades 50 into contact with each other and tubular element 30 during surgical procedure, such that blades 50 would be moved from a first position into a second position in contact with tubular element 30, which one of ordinary skill would’ve understood to include an orientation close to the target tissue, col. 10 line 61-col. 11 line 23; figs. 6a-6j).


	Regarding claim 12, Kessler discloses (abstract; col. 7 line 29-col. 12 line 52; figs. 1a-7b) improved methods for enhancing vascular arterial access comprising (figs. 6a-6j), in combination: 
	providing a catheter access puncture tool (tissue cutter 20 and tubular element 30, figs. 1a-1b) for radial, femoral and related access needs (tissue cutter 20 used to incise tissue such as a vein or artery, col. 10 lines 49-56) whereby said tool is coaxial with a guide-wire (tissue cutter 20 travels over guidewire 140, col. 7 lines 29-67; fig. 1a) allowing for precise and controlled sliceage of dermis above below and around access apertures and ports without making larger punctures than needed to allow passage of required devices therein (tissue cutter 20 houses tubular member 30 to incise tissue for delivery of tubular member 30 through opening created by tissue cutter 20, which one of ordinary skill would’ve understood to include controlled expansion of tissue via cutting of the tissue to allow passage of tubular member 30 for the desired surgical procedure, col. 10 line 49-col. 12 line 24; figs. 6a-6j).
	Regarding claim 13, Kessler discloses the method of claim 12. Kessler further discloses whereby the catheter access puncture tool further comprises a spring-loaded retractable single blade (at least one blade 50, which is spring-loaded via spring 70, which moves blades 50 between a first and second position in which blades 50 would be retracted to the first position, col. 7 lines 29-67 and col. 10 lines 16-42; figs. 4a-4d), moving from a first to a second position along the guide wire (col. 7 lines 29-67 and col. 10 lines 16-42; figs. 4a-4d).
	Regarding claim 14, Kessler discloses the method of claim 12. Kessler further discloses whereby the catheter access puncture tool further comprises a spring-loaded retractable double blade (blades 50, which are spring-loaded via springs 70, which move blades 50 between a first and second position in which blades 50 would be retracted to the first position, col. 7 lines 29-67 and col. 10 lines 16-42; figs. 4a-4d), moving from a first to a second position along the guide wire (col. 7 lines 29-67 and col. 10 lines 16-42; figs. 4a-4d).
	Regarding claim 15, Kessler discloses the method of claim 12. Kessler further discloses whereby the catheter access puncture tool further comprises a single blade having a fixed position (at least one blade 50, which would be in a fixed position when contacting tubular element 30 within shield 90, since blades 50 do not protrude from shield 90 until button 130 is depressed, col. 10 line 61-col. 11 line 59; figs. 6a-6j).
	Regarding claim 16, Kessler discloses the method of claim 15. Kessler further discloses whereby the catheter access puncture tool further comprises a double blade having a fixed position (blades 50 include one or more blades, which would be in a fixed position when contacting tubular element 30 within shield 90, since blades 50 do not protrude from shield 90 until button 130 is depressed, col. 10 line 61-col. 11 line 59; figs. 6a-6j).
	Regarding claim 17, Kessler discloses the method of claim 13. Kessler further discloses whereby the catheter access puncture tool further comprises a spring-loaded retractable single blade (at least one blade 50, figs. 4a-4b), moving from a first to a second position along the guide wire (at least one blade 50, which is spring-loaded via spring 70, which moves blades 50 between a first and second position in which blades 50 would be retracted to the first position, col. 7 lines 29-67 and col. 10 lines 16-42; figs. 4a-4d), the coaxial nature of the alignment and control of the blade able to expand the aperture of the access apertures with a 'skin nick' precisely placed without concomitant tissue insult or injury (blades 50 make incision through skin at entry site, which one of ordinary skill would’ve understood to be placed at the entry site with minimal injury, col. 11 lines 40-65; figs. 6a-6j).
	Regarding claim 18, Kessler discloses the method of claim 14. Kessler further discloses whereby the catheter access puncture tool further comprises a spring-loaded retractable double blade (blades 50, figs. 4a-4b), moving from a first to a second position along the guide wire (blades 50, which are spring-loaded via spring 70, which move blades 50 between a first and second position in which blades 50 would be retracted to the first position, col. 7 lines 29-67 and col. 10 lines 16-42; figs. 4a-4d), the coaxial nature of the alignment and control of the blade able to expand the aperture of the access apertures with a `skin nick' precisely placed without concomitant tissue insult or injury (blades 50 make incision through skin at entry site, which one of ordinary skill would’ve understood to be placed at the entry site with minimal injury, col. 11 lines 40-65; figs. 6a-6j).
	Regarding claim 19, Kessler discloses the method of claim 18. Kessler further discloses further comprising triangular blades (blades 50 are generally triangular, figs. 4a-4d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kessler in view of Miles (US 2014/0148650 A1).
	Regarding claim 20, Kessler discloses the method of claim 19. 
	However, Kessler fails to disclose coupled with smart cutting and imaging tools and on board processors to harvest, manage and learn from data related to each access attempt and resultory data set, by storing said data and using it for subsequent procedures and/or the patients personalized data sets.
	Miles teaches (paras. [0052]-[0057]; figs. 23-26), in the same field of endeavor, a surgical access system (10) coupled with imaging tools and processors (monitoring system 120 for use with surgical access system 10, including control unit 122 and touch screen display 140, paras. [0052]-[0054]) which store data and use it for subsequent procedures (control unit 122 receives user commands, processes signal data, displays processed data and monitors system status, para. [0054]), for the purpose of processing signal data, monitoring system status and reporting fault condition of the surgical access instruments (para. [0054]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kessler to including processing tools as claimed, as taught by Miles, in order to process signal data, monitor system status and report fault conditions of the surgical access instruments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771         

/DIANE D YABUT/Primary Examiner, Art Unit 3771